Per Curiam.
At the trial of defendant Joseph John Kaiser, Jr. for reckless driving (Code § 46.1-190 (i)), an officer testified that an automobile driven by Kaiser passed through a radar device that indicated a speed of over 100 miles an hour. The defendant now objects to that testimony on the ground that the accuracy of a speedometer, which was used to check the accuracy of the radar device, was not proved.
Defense counsel made no objection, however, to the officer’s testimony when it was introduced. And counsel’s motion to set aside the verdict failed to specify any ground for- setting it aside. Because *661the objection now pressed was not properly raised in the trial court, we will not consider it. Rule 1:8.
The defendant also contends that his constitutional rights were violated by the sentence imposed on appeal to the circuit court, which was more severe than that imposed by the county court. We reject that contention for the reasons given in Johnson v. Commonwealth, 212 Va. 579, 186 S.E.2d 53 (1972), which is directly in point.

Affirmed.